Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered March 5, 1997, convicting him of sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), incest, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the trial court providently exercised its discretion in denying the defendant’s request for an adjournment. The determination whether to grant a continuance is ordinarily committed to the sound discretion of the trial court (see, Matter of Anthony M., 63 NY2d 270, 283; People v Singleton, 41 NY2d 402, 405; cf., People v Spears, 64 NY2d 698, 699).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.